Title: Subscription for Extending the Navigation of the Rivanna, [before 8 November 1790]
From: Jefferson, Thomas
To: 



[Before 8 Nov. 1790]

Whereas by an act of the General assembly passed in the year 1764. intitled ‘an act for clearing the great falls of James river, the river Chickahominy and the North branch of James river’ Thomas Walker, Edward Carter, Charles Lewis, Nicholas Lewis, Thomas Jefferson, Henry Fry, Nicholas Meriwether, John Walker, John Harvey, Valentine Wood and James Adams were constituted trustees for clearing the Rivanna or North branch of James river from the mouth thereof upwards, and were authorized to receive subscriptions for that purpose, and to do such other acts as were necessary for effecting the same, and the said Trustees having received considerable subscriptions proceeded to have the said river cleared from the mouth up to the mountain falls and it being now desireable that the said navigation should be extended from the said falls upwards as far as may be and the death of several of the trustees, and removal of others rendering it impracticable to procure a meeting of six as required by the act for chusing others in the room of those dead and removed it is proposed to sollicit the General assembly to nominate or authorize the nomination of others. But it being expedient that in the mean time subscriptions be opened and other necessary measures taken for extending the said navigation from the said Mountain falls, upwards as aforesaid, we the subscribers do hereby oblige ourselves severally, our several heirs executors and administrators to pay into the hands of [Nicholas Lewis and George Divers] gentlemen the several sums of money affixed to our respective names dividing the same into four equal instalments the first of which shall be paid on the [15th.] day of [April 1791.] and the other three on the same day annually and successively the three ensuing years: and we hereby authorize the said [N.L. and G.D.] to demand, recover, receive and proceed to apply the same towards extending the said navigation as aforesaid in such manner as they shall think best until other persons be authorized by special act of Assembly to proceed therein [in] which event we oblige ourselves to pay to the said other persons so to be specially authorized the instalments which shall not have been previously paid to the said [N.L. and G.D.] and we further consent that the said act of assembly may be so amended as to expedite the recovery of our subscriptions in a course of law in such way as the General assembly shall think best. In witness whereof we have hereto subscribed our names and opposite thereto have expressed the sums we severally subscribe.
